        Case 2:21-cv-02082-SAC-JPO Document 2 Filed 02/11/21 Page 1 of 7




Pantaleon Florez, Jr., #10889
933 S. Kansas Ave.
Topeka, KS 66612-1210
(785) 234-6699 (785) 234-6650
florezlaw@gmail.com

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

ADAM VORMAWOR,
             Plaintiff,

vs.                                                     Case No. __________

KALMAR SOLUTIONS, LLC a/k/a
KALMAR
              Defendant.

                                     COMPLAINT
                                JURY TRIAL DEMANDED

        INTRODUCTION

        1. This action for monetary, declaratory, equitable and other appropriate relief is

brought by the Plaintiff, Adam Vormawor, to redress violation of rights secured by the

United States Constitution and laws of the United States of America and the State of

Kansas by the Defendant.

        2. This action arises under the Civil Rights Act of 1964, as amended(1991),

42U.S.C. §2000e, et seq. (hereinafter Title VII); 42 U.S.C. §1981, as amended and The

Kansas Act Against Discrimination K.S.A. 44-1001 et. seq. (hereinafter the Kansas

Act).

        JURISDICTION AND VENUE

        3. This court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 1331,

and 42 U.S.C. § 2000e-5(3) to redress the violations Plaintiff's right to make and

enforce contracts and to full and equal benefits of all laws as enjoyed by white

                                             1
        Case 2:21-cv-02082-SAC-JPO Document 2 Filed 02/11/21 Page 2 of 7




Americans. Jurisdiction over Plaintiff's claims arising under state law exists by virtue of

this Courts supplemental jurisdiction pursuant to 28 U.S.C. §1367 .

        4. Plaintiff timely filed a charge of discrimination in writing, with the Equal

Employment Opportunity Commission and the Kansas Human Rights Commission and

received a "Right to Sue" letter dated November 23, 2020. This action is brought within

the ninety (90) day statutory period for filing. A copy of the notice of "right to sue" is

attached hereto.

        5. Defendant is an employer within the meaning of Title VII and has or had more

than 300 employees in each of 20 or more calendar weeks in the current or preceding

year.

        6. The unlawful practices and actions alleged below were committed within the

state of Kansas and venue is properly laid in this Court by virtue of 28 U.S.C. § 1391(b).

        PARTIES

        7. Plaintiff Adam Vormawor, is a naturalized citizen of the United States of

America of Ghana origin and ancestry and a member of the African race currently

residing at Lawrence, Kansas.

        8. Defendant Kalmar Solutions LLC, is a corporation incorporated under the law

of the State of Texas and is doing business in Kansas and is known as Kalmar.

Defendant is responsible for the unlawful acts complained of herein.

        FACTUAL ALLEGATIONS

        9. Plaintiff began his employment with Defendant on September 27, 2010 and

last held the position of a Assembly Line Worker.




                                               2
       Case 2:21-cv-02082-SAC-JPO Document 2 Filed 02/11/21 Page 3 of 7




       10.    Beginning in 2017, Plaintiff was subjected to a hostile work environment in

violation of Title VII in the form of verbal harassment, derogatory remarks, bullying and

other forms of disparagement because of his color, national origin and ancestry. The

conduct was so severe or pervasive that it created a work environment that a

reasonable person would consider intimidating, hostile, or abusive.

       11.    Plaintiff was subjected to a barrage of verbal assaults directly related to

his physical characteristics of dark skin color, and it was often said that he could only be

seen by the white color of his teeth by his co-workers both in and out of the presence of

supervision. His ancestry and national origin was disparaged by offensive references to

the smell of the food that he prepared for lunch heating in the microwave oven (stinking

and smelling like "shit") and singing African rhythms during lunch.

       12. Plaintiff made several complaints to management level employees of

defendant but no corrective action was taken to eliminate the hostile work environment.

       13.    Additionally, Plaintiff was subjected to disparate treatment in the terms

and conditions of his employment such that his right to make and enforce his contract

right to employment was denied him because of his color as compared to a white

citizen.

       14.    Plaintiff further contends he was been discriminated against in at least

the following areas, failure by the Human Resources office to follow the company

personnel policies and strict enforcement of policies when they work to Plaintiff's

detriment. Additionally, the companies work policies, discipline policy and safety

policies were applied to Plaintiff in a disparate manner as compared to similarly

situated white employees of the Defendant.


                                             3
       Case 2:21-cv-02082-SAC-JPO Document 2 Filed 02/11/21 Page 4 of 7




       15.    Plaintiff contends Defendant's efforts were designed to force Plaintiff to

quit his employment or were used as pretexts to terminate employment.

       16.   On February 11, 2019, Plaintiff was placed on suspension for a Work

Rule violation of alleged threats against a co-worker who was complaints of a foul odor

coming Plaintiff's lunch.

       17.    On February 13, 2019, Plaintiff was terminated for the stated reason that

he violated a Work Rule on February 11, 2019. White employees of Defendant are

allowed to violate similar work Work Rules for which Plaintiff was terminated and are

not terminated from their employment.

       18.    Plaintiff contends that the stated reason for his termination is a pretext for

unlawful discrimination in violation of the Title VII and 42 U.S.C. §1981.

       19.    Plaintiff has been subjected to acts of retaliation including his suspension

and termination for opposing Defendant's unlawful discriminatory practices.

       20.    Plaintiff has therefore instituted this action to obtain appropriate relief as

provided under all applicable Federal and State statutes.

       21.     As a result of these unlawful discriminatory acts, Plaintiff has sustained

serious losses, including loss of pay and future pecuniary losses, lost benefits and has

suffered emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

life, humiliation, ridicule and other nonpecuniary losses as a direct result of the

discriminatory conduct of the Defendant.

       22.    Plaintiff alleges that the unlawful employment policies and practices as

charged in this Complaint were committed by the Defendants with malice or with

reckless indifference to the federally protected individual rights of Plaintiff and constitute


                                              4
       Case 2:21-cv-02082-SAC-JPO Document 2 Filed 02/11/21 Page 5 of 7




willful, and intentional discrimination against him because of his color, ancestry, origin

or in retaliation for having complained of discriminatory treatment in his employment.

REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays this Court:

       a. Enjoin the Defendant, Kalmar, and its officers, agents, successors,

employees, attorneys, and other representatives, and those acting in concert with and

at its discretion from continuing or maintaining any policy or practices, specifically

including those herein alleged which discriminate or have the effect of discriminating or

which deprive or tend to deprive an individual or employment opportunities because of

color, ancestry, origin or in retaliation for engaging in protected activity in violation of

Title VII of the 1964 Civil Rights Act, as amended(1991), 42 U.S.C. § 2000e et.         seq.

       b. Order Defendant Kalmar, to institute and carry out whatever policies,

practices and affirmative actions are necessary to eradicate the effects of its past and

present unlawful practices and discrimination.

       c. Order the Defendant to make whole the Plaintiff, adversely affected by the

practices herein above described by paying restitution in the form of back pay, with

interest at the legal rate, and compensatory damages for future pecuniary losses and

other monetary damages for emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses.

       d. Order the Defendant to reinstate the Plaintiff to his former position as an

Assembly Line Worker, with Defendant or in the alternative award Plaintiff front pay for

five (5) years.




                                               5
       Case 2:21-cv-02082-SAC-JPO Document 2 Filed 02/11/21 Page 6 of 7




       e. Retain jurisdiction over this action to assure full compliance by the Defendant

with the Court's decree entered in this action and the prov isions of Title VII.

       f. Order the Defendant to compensate Plaintiff for actual and compensatory

damages sustained in an amount in excess of Two Hundred Thousand Dollars

($200,000) as a direct result of Defendant's discriminatory conduct.

          g. Due to the Defendant's having engaged in discriminatory practices with

malice or with reckless indifference to the federally protected individual rights of Plaintiff

and willful, and intentional discrimination against him, award Plaintiff punitive damages

in the amount in excess of Two Hundred Thousand Dollars ($200,000).

       h. Award Plaintiff the costs of this action plus reasonable attorney's fees.

       i. Grant such additional relief as the Court may deem just and proper.

                                                   Respectfully submitted,

                                                   /s/Pantaleon Florez, Jr.
                                                   Pantaleon Florez, Jr., #10889
                                                   933 S. Kansas Avenue
                                                   Topeka, Kansas 66612-1210
                                                   (785) 234-6699
                                                   Attorney for Plaintiff

                                DEMAND FOR JURY TRIAL

        Plaintiff demands trial by a jury of twelve (12) individuals in this matter, to the
extent allowed by law.
                        DESIGNATION OF PLACE OF TRIAL

          Plaintiff, and designates Kansas City, Kansas as the place for trial in the above

matter.

                                                   Respectfully submitted,

                                                   /s/Pantaleon FLorez, Jr.
                                                   Pantaleon Florez, Jr., #10889
                                                   Attorney for Plaintiff

                                              6
Case 2:21-cv-02082-SAC-JPO Document 2 Filed 02/11/21 Page 7 of 7
